DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).
It is suggested the phrase: “This disclosure relates to” as cited in line 1 in the present Abstract is removed.

Claim Objections
Claims 1-6 are objected to because of the following informalities:   
In claims 1 and 7:
“-” should be removed, and
 The terms: “can” and “can be” as cited in line 11, should be changed to --is--.
In claim 7: the term: “and/or” should be changed to --or--
In claim 15: the term: “A microwave heating device” should be changed to --The microwave heating device--

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a control unit” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a control unit” coupled with functional language as cited in lines 17, 20, 22, and 25 without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f: “a control unit” has been described in Pars.0073.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Okajima (US 2012/0103972 A1).
Regarding claim 1, Okajima discloses 

A microwave heating device (microwave oven, fig.11, Pars.0001 and 0380), comprising:
a heating chamber (microwave oven, fig.11 inherently has a chamber) which is designed to receive at least one product to be heated [Par.0063 cited: “…The radio-frequency heating apparatus 100 shown in FIG. 1 is intended for heating an object placed in a heating chamber …”];
a microwave generating system (radio-frequency heating apparatus 100, fig.1) designed to generate microwaves [Par.0380 cited: “…The aforementioned radio-frequency heating apparatus is applicable, for example, to a microwave oven as shown in FIG. 22 …” and Par.0391] and including at least two radiating portions (radiation units 150a-150d, fig.18) that are adapted to radiate microwaves to the heating chamber (chamber), a radiated power (radio-frequency power generation unit 120, fig.1) being associated with the radiated microwaves and, in use, a share of radiated power being reflected by the heating chamber (chamber) (see Abstract); and
a control unit (control unit 110, fig.1);
the microwave generating system (radio-frequency heating apparatus 100) being designed to radiate via the at least two radiating portions (radiation units 150a-150d) respective microwaves having a same frequency and different phases [Abstract cited: “…A radio-frequency heating apparatus includes a radio-frequency power generation unit (120), variable phase shift units (142a to 142d) that change a phase of a radio-frequency power generated by the radio-frequency power generation unit (120), …”], wherein one of the radiating portions (radiation units 150a-150d) is taken as a reference radiating portion and the microwaves radiated by the other radiating portion(s) have respective phase shift(s) from the microwaves radiated by the reference radiating portion (see fig.1: “Phase shift amount control signal Cps1, Cps2, Cps3, Cps4” and see Abstract), the frequency value and the phase shift value(s) defining an operational configuration of the microwave generating system (radio-frequency heating apparatus 100), an energy efficiency (radio-frequency power units 140a to 140d, fig.1) being associated with each operational configuration, the energy efficiency (radio-frequency power units 140a to 140d) being inversely related to a ratio of reflected power over radiated power (see Abstract);
the control unit (control unit 110) being configured to operate the microwave generating system (radio-frequency heating apparatus 100) and to change the frequency and the phase shift(s) (see fig.1: “Phase shift amount control signal Cps1, Cps2, Cps3, Cps4”) of the microwaves radiated by the microwave generating system (radio-frequency heating apparatus 100);
the control unit (control unit 110) being configured to obtain data of energy efficiency [see pars.0035-0037, it is noted that the frequency of the radio-frequency power units are changed and the reflected waves are considered in terms of frequency and phase with the aim to find the optimum setting], as a function of operational configurations, relating to the at least one product to be heated;
the control unit (control unit 110) being configured to run a selection procedure (control unit 110 can select the output data), in which the operational configurations are ranked according to energy efficiency and one or more operational configurations ranking high in energy efficiency are selected [Par.0136 cited: “…FIG. 7 is a flowchart showing a procedure for determining an optimum heating condition in advance of an actual heating operation (pre-search process) to be performed by the radio-frequency heating apparatus 100 …”]; and
the control unit (control unit 110) being configured to run a heating procedure, in which the microwave generating system is operated in said one or more operational configurations selected in the selection procedure [Par.0137 cited: “…The control unit 110 of the radio-frequency heating apparatus 100 executes the pre-search process before the heating operation…”].


    PNG
    media_image1.png
    794
    730
    media_image1.png
    Greyscale

Regarding claim 2, Okajima discloses 
the control unit (control unit 110, fig.1) is configured to select a single operational configuration having the highest energy efficiency [Par.0008 cited: “…the frequency to be set for the radio-frequency power generation unit and the phase shift amount to be set for the respective variable phase shift units for achieving the highest radiation efficiency can be determined in a significantly short time…”], the control unit (control unit 110) being configured to run the heating procedure in said single operational configuration [Par.0137 cited: “…The control unit 110 of the radio-frequency heating apparatus 100 executes the pre-search process before the heating operation…”].

Regarding claim 3, Okajima discloses 
the control unit (control unit 110, fig.1) is configured to select a plurality of operational configurations in the selection procedure, the control unit (control unit 110) being configured to run the heating procedure sequentially in said plurality of operational configurations [Par.0137 cited: “…The control unit 110 of the radio-frequency heating apparatus 100 executes the pre-search process before the heating operation…”].

Regarding claim 4, Okajima discloses 
a reflected power detecting system (fig.5 shows a procedure for detecting a reflected power) that is configured to detect the share of radiated power that is reflected by the heating chamber, the control unit (control unit 110, fig.1) being configured to obtain data of energy efficiency by running a learning procedure in which frequency is changed over a range and, for each frequency, a number of operational configurations differing in phase shift(s) from one another are chosen [Abstract cited: “…A radio-frequency heating apparatus includes a radio-frequency power generation unit (120), variable phase shift units (142a to 142d) that change a phase of a radio-frequency power generated by the radio-frequency power generation unit (120), …”], the control unit (control unit 110) being configured to operate the microwave generating system (radio-frequency heating apparatus 100, fig.1) in the chosen operational configurations and to calculate the energy efficiency for each of the chosen operational configurations [Par.0046 cited: “…FIG. 9 is a table showing radiation loss of each radio-frequency power unit calculated on the basis of frequencies and combinations of phase shift amounts…”].

Regarding claim 5, Okajima discloses 
the control unit (control unit 110, fig.1) is configured to operate the microwave generating system (radio-frequency heating apparatus 100, fig.1) with an adjustable power (phase-locked loop 122, fig.2) [Par.0069 cited: “…The phase-locked loop 122 adjusts an output voltage such that the frequency of the radio-frequency power generated by the oscillation unit 121 …”].

Regarding claim 6, Okajima discloses 
the microwave generating system (radio-frequency heating apparatus 100, fig.1) includes four radiating portions (radiation units 150a-150d, fig.18), each operational configuration being defined by a frequency value and three phase shift values [Par.0064 cited: “…The control unit 110 controls the frequency, phase and output level of a plurality of radio-frequency powers radiated from the radiation units 150a to 150d…”].



Regarding claim 7, Okajima discloses 
A method for operating a microwave heating device (microwave oven, fig.11, Pars.0001 and 0380), the microwave heating device (microwave oven) comprising a heating chamber (microwave oven, fig.11 inherently has a chamber) and at least two radiating portions (radiation units 150a-150d) that are adapted to radiate microwaves to the heating chamber (chamber), wherein the at least two radiating portions (radiation units 150a-150d) is operated in a plurality of operational configurations that differ in frequency or in phase shift(s) between the radiated microwaves [Abstract cited: “…A radio-frequency heating apparatus includes a radio-frequency power generation unit (120), variable phase shift units (142a to 142d) that change a phase of a radio-frequency power generated by the radio-frequency power generation unit (120), …”], an energy efficiency (radio-frequency power units 140a to 140d, fig.1) being associated with each operational configuration, the method comprising: 
positioning at least one product (food) in the heating chamber (chamber); 
obtaining data of energy efficiency, as a function of operational configurations, relating to the at least one product in the heating chamber (chamber) [see pars.0035-0037, it is noted that the frequency of the radio-frequency power units are changed and the reflected waves are considered in terms of frequency and phase with the aim to find the optimum setting]; 
processing the obtained data to select one or more operational configurations ranking high in energy efficiency [Par.0136 cited: “…FIG. 7 is a flowchart showing a procedure for determining an optimum heating condition in advance of an actual heating operation (pre-search process) to be performed by the radio-frequency heating apparatus 100 …”]; and 
executing a heating procedure for the at least one product in the heating chamber (chamber), by operating the at least two radiating portions (radiation units 150a-150d) in the selected one or more operational configurations [Par.0137 cited: “…The control unit 110 of the radio-frequency heating apparatus 100 executes the pre-search process before the heating operation…”].

Regarding claim 8, Okajima discloses 
a single operational configuration is selected by said data processing, the single operational configuration being the operational configuration with the highest energy efficiency [control unit 110, fig.1, can perform the function], and wherein, in the heating procedure, the at least two radiating portions (radiation units 150a-150d) are operated in said single operational configuration [Par.0137 cited: “…The control unit 110 of the radio-frequency heating apparatus 100 executes the pre-search process before the heating operation…”].

Regarding claim 9, Okajima discloses 
a plurality of operational configurations are selected by said data processing, the selected operational configurations being the operational configurations with an energy efficiency that is higher than a threshold value of energy efficiency [control unit 110, fig.1, can perform the function], and wherein, in the heating procedure, the at least two radiating portions (radiation units 150a-150d) are sequentially operated in the selected operational configurations [Par.0137 cited: “…The control unit 110 of the radio-frequency heating apparatus 100 executes the pre-search process before the heating operation…”].

Regarding claim 10, Okajima discloses 
the selected operational configurations are the operational configurations with an energy efficiency that is within a range of energy efficiency [control unit 110, fig.1, can perform the function].

Regarding claim 11, Okajima discloses 
a plurality of operational configurations are selected by said data processing, the selected operational configurations being a pre-established number of operational configurations ranking higher, and wherein, in the heating procedure [control unit 110, fig.1, can perform the function], the at least two radiating portions (radiation units 150a-150d) are sequentially operated in the selected operational configurations [Par.0137 cited: “…The control unit 110 of the radio-frequency heating apparatus 100 executes the pre-search process before the heating operation…”].

Regarding claim 12, Okajima discloses 
a plurality of operational configurations are selected by said data processing, each selected operational configuration being the operational configuration with the highest energy efficiency at the respective frequency [control unit 110, fig.1, can perform the function], and wherein, in the heating procedure, the at least two radiating portions (radiation units 150a-150d) are sequentially operated in the selected operational configurations.

Regarding claim 13, Okajima discloses 
data of energy efficiency are obtained by a learning procedure [control unit 110, fig.1, can perform the function], in which the at least two radiating portions (radiation units 150a-150d) are sequentially operated in several operational configurations and an energy efficiency is calculated for each of said several operational configurations.

Regarding claim 14, Okajima discloses 
the learning procedure and the heating procedure are alternately repeated more times for the same at least one product, each heating procedure being based on the data obtained in the preceding learning procedure [control unit 110, fig.1, can perform the function].

Regarding claim 15, Okajima discloses 
the microwave heating device (microwave oven, fig.11, Pars.0001 and 0380), configured to be operated with a method according to claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.10772166, 10327289, 10412794, and 10368402.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No.10772166, 10327289, 10412794, and 10368402 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No.10772166, 10327289, 10412794, and 10368402.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacKay B et al. (US 4,196,332) discloses “Controlled heating microwave ovens”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/25/2022